         Case 1:20-cv-02002-JGK Document 80 Filed 02/17/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
───────────────────────────────────
ROBERT F. KENNEDY CENTER FOR
JUSTICE AND HUMAN RIGHTS, ET AL.,                20-cv-2002 (JGK)

                       Plaintiffs,               ORDER

            - against -

ANTHONY BLINKEN, ET AL., 1

                    Defendants.
───────────────────────────────────
JOHN G. KOELTL, District Judge:

      For the reasons discussed at the oral argument held on

February 17, 2021, the defendants’ to motion to dismiss is

granted.    The case is dismissed without prejudice as moot.             The

Clerk is directed to close all pending motions and to close this

case.


SO ORDERED.

Dated:      New York, New York
            February 17, 2021

                                          _____/s/ John G. Koeltl______
                                                 John G. Koeltl
                                          United States District Judge




1
 Pursuant to Federal Rule of Civil Procedure 25(d), Secretary of State Anthony
Blinken and State Department Direct of Policy Planning Salman Ahmed have been
automatically substituted for former Secretary of State Michael Pompeo and
former Director of Policy Planning Peter Berkowitz.
